The Honorable Mark Riable State Representative 1661 Burlington Road Little Rock, Arkansas 72211
Dear Representative Riable:
This is in response to your request for an opinion, in light of the new term limitation amendment, on the constitutionality of the seniority system for committee assignments and "other items" in the Arkansas House of Representatives. Specifically, you note that a freshman legislator, such as yourself, can only serve three terms, but must compete with veteran legislators who "may be allowed to count served terms from the effective date of the term limit amendment." You note that freshman legislators such as yourself "must compete with [the senior legislators'] preexisting seniority for committee assignments and other items." You ask whether this procedure is constitutional and also ask this office to review the law of other states and to indicate if the seniority systems of those states have been successfully challenged.
I regret that I cannot provide an answer to the first question posed because it assumes a fact which is the subject of pending litigation. Your question assumes that the new "Term Limitation Amendment" does not have "retroactive" application, a fact which is intricately involved in the litigation pending in Hill v.Clinton (Pulaski County Circuit No. 92-6171). It is the longstanding policy of this office to decline to issue opinions on matters which are the subject of pending litigation. An opinion on the question you have posed would be at least premature under this policy.
In response to your second question, a computer search of other jurisdictions reveals no cases or attorney general opinions discussing the constitutionality of legislative seniority systems.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh